DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed on 10/22/2021 and Supplemental Amendment dated 10/25/2021 were entered.
Amended claims 1, 3-30 and new claims 31-34 are pending in the present application.

Examiner’s Remark
All of the rejections that were set forth in the Office Action dated 07/23/2021 were withdrawn upon further considerations, particularly in light of currently amended claims along with the following Examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Thomas A. Wootton on 11/01/2021-11/02/2021.
The application has been amended as follows: 

In the Claims:
Please cancel claims 30-31 and 33.
Claims 1, 29, 32 and 34 were amended below.
	Claim 1 (Currently amended)	A chimeric antigen receptor (CAR), wherein the CAR comprises a B-cell maturation antigen (BCMA)-binding domain, a transmembrane domain, a costimulatory domain and an intracellular signal transduction domain, the BCMA-binding domain comprises an antibody or a fragment thereof capable of specifically binding a BCMA protein, wherein the antibody or the fragment, comprises a heavy chain complementary determining region 1 (HCDR1), a heavy chain complementary determining region 2 (HCDR2) and a heavy chain complementary determining region 3 (HCDR3), wherein the HCDR1 comprises the amino acid sequence  as set forth in SEQ ID NO: 9,  the HCDR2 comprises  the amino acid sequence as set forth in SEQ ID NO: 10, and the HCDR3 comprises the amino acid sequence  as set forth in SEQ ID NO: 11, and wherein the antibody or the fragment, comprises a light chain complementary determining region 1 (LCDR1), a light chain complementary determining region 2 (LCDR2) and a light chain complementary determining region 3 (LCDR3), and wherein the LCDR1 comprises the amino acid sequence as set forth in SEQ ID NO: 17, the LCDR2 comprises the amino acid sequence as set forth in SEQ ID NO: 18, and the LCDR3 comprises the amino acid sequence as set forth in SEQ ID NO: 19.
	
	Claim 29 (Currently amended)	A method for treating a mammalian subject having a plasmocyte malignant disease or a B-cell malignant disease,the method comprises  to said mammalian subject an effective amount of the immune effector cell of claim 25. 
Claim 32 (Currently amended)	The method of claim 29[[31]], wherein the plasmocyte malignant disease is multiple myeloma.
Claim 34 (Currently amended)	The method of claim 29[[33]], wherein the B-cell malignant disease is Hodgkin's lymphoma or non-Hodgkin's lymphoma.  

	

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a BCMA-specific chimeric antigen receptor (CAR) having the structural elements recited in independent claim 1, an isolated nucleic acid molecule encoding the same CAR, a vector comprising the same nucleic acid molecule, an immune effector cell comprising the same CAR, and methods of making and using the same.
Accordingly, claims 1, 3-29, 32 and 34 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633